Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of KR 10-2018-0153723, filed in Republic of Korea on 12/3/2018, and continuation application 16/393/107 filed on 4/24/2019, now Patent No. 11,017,264.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,017,264. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are related to using a neural network to acquire features maps and output a dilated output feature map via using pixel analysis to create sub feature maps. The mapping of the similar claims are generated below in the table.

Pending Claims:
Patent No. 11017264 Claims:
1
1
2
2
3
3
4
1
5
4
6
5
7
6
8
7
9
8
10
9
11
10
12
11
13
12
14
13
15
14
16
13
17
15
18
16
19
17
20
18
21
19



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 6, 7, 11, 12, 13, 14, 15, 17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hamaguchi et al (NPL “Effective Use of Dilated Convolution for Segmenting Small Object Instances in Remote Sensing Imagery”, page 10, 2017) in view of Yu et al (NPL “Multi-Scale Context Aggregation by Dilated Convolutions”, page 13, page 2016).

Regarding Claim 1, Hamaguchi teaches a neural network apparatus (page 1, Hamaguchi teaches using a convolution neural network), comprising: 
one or more processors (page 1, Hamaguchi teaches using a computer vision system that uses a processor.) configured to: 
acquire an input feature map (the Examiner interprets that the term “input feature map” is an input image, page 2, col. 2, paragraph 2, Hamaguchi teaches the input image is used, Figure 2, page 3 Satellite image.) and trained weights (page 2, col. 1, paragraph 2, Hamaguchi teaches that the dilated convolution using kernel weights that are than used segmentation), 
generate a plurality of sub-feature maps by splitting the input feature map based on a dilation rate (the Examiner interprets that the “sub-features maps” to be kernels 2D  with dilation rates, Figure 2, Section 3.2 Front-end module, Hamaguchi teaches the dilation rate is used to determine the kernel that generates different layer modules for detecting different features in the image).
Hamaguchi does not explicitly disclose generate a plurality of intermediate feature maps by performing a convolution operation between the plurality of sub-feature maps and the trained weights, and generate a dilated output feature map by merging the plurality of intermediate feature maps based on the dilation rate.
Yu is in the same field of art of dilated convolution neural networks. Further, Yu teaches generate a plurality of intermediate feature maps by performing a convolution operation between the plurality of sub-feature maps and the trained weights (page 2, Section: 2 Dilated Convolutions, Yu teaches generating 6 layers for using dilated convolution operations and generating different feature maps.), and 
generate a dilated output feature map by merging the plurality of intermediate feature maps based on the dilation rate  (Figure 2 (d), Yu teaches generating after the front end and using the dilation convolution, Section 3, Section 4,page 3-5.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamaguchi by incorporating the front end and the other dilated convolution methods that is taught by Yu, to make the invention that uses the dilated convolution and uses the front end with at least dilation rate and output an image; thus, one of ordinary skilled in the art would be motivated to combine the references since however, dense prediction problems such as semantic segmentation are
structurally different from image classification (Abstract).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 2, Hamaguchi in view of Yu discloses wherein neighboring pixels of each of the plurality of sub-feature maps are pixels differently spaced, with respect to the input feature map, by a number resulting from subtracting 1 from the dilation rate (Figure 2, Hamaguchi LFE module uses the dilation to be subtract 1 every time to generated the head module, page 3).  

	
In regards to Claim 3, Hamaguchi in view of Yu discloses wherein, each of the plurality of sub-feature maps includes pixels from the input feature map separated in the input feature map according to the dilation rate (Figure 2, Hamaguchi LFE module uses the dilation to be subtract 1 every time to generated the head module, page 3).  

In regards to Claim 6, Hamaguchi in view of Yu discloses wherein neighboring pixels of each of the plurality of intermediate feature maps are pixels spaced by a number resulting from subtracting 1 from the dilation rate in the output feature map (Figure 2, Hamaguchi LFE module uses the dilation to be subtract 1 every time to generated the head module, page 3).  

In regards to Claim 7, Hamaguchi in view of Yu discloses a splitter configured to perform the splitting of the input feature map into the plurality of sub-feature maps based on the dilation rate (page 2, Hamaguchi teaches using the local feature extraction module that uses different dilation rates.), and a merger configured to perform the merging of the plurality of intermediate feature maps based on the dilation rate to generate the output feature map (Table 1, page 8, Hamaguchi).  

In regards to Claim 11, Hamaguchi in view of Yu discloses wherein the one or more processors comprise a convolution operator configured to perform the convolution operation between the plurality of sub- feature maps and the trained weights (page 2, Hamaguchi teaches using weights for features.).  

In regards to Claim 12, Hamaguchi in view of Yu discloses wherein the one or more processors are configured to acquire a dilated weight from a memory and restore the dilated weight to the trained weights based on the dilation rate (page 2, page 3, Section 3.2 Front-end Module, Hamaguchi teaches using weights for features.).  

In regards to Claim 13, Hamaguchi in view of Yu discloses the input feature map corresponds to an input image, and the one or more processors are configured to perform an image recognition for the input image based on the output feature map (page 2, page 3, Section 3.2 Front-end Module, Hamaguchi teaches using weights for features.)

Regarding Claim 14, Hamaguchi teaches a processor-implemented neural network method (page 1, Hamaguchi teaches using a convolution neural network), the method comprising: 
acquiring an input feature map (the Examiner interprets that the term “input feature map” is an input image, page 2, col. 2, paragraph 2, Hamaguchi teaches the input image is used, Figure 2, page 3 Satellite image.) and trained weights (page 2, col. 1, paragraph 2, Hamaguchi teaches that the dilated convolution using kernel weights that are than used segmentation); 
generate a plurality of sub-feature maps by splitting the input feature map based on a dilation rate (the Examiner interprets that the “sub-features maps” to be kernels 2D  with dilation rates, Figure 2, Section 3.2 Front-end module, Hamaguchi teaches the dilation rate is used to determine the kernel that generates different layer modules for detecting different features in the image).
Hamaguchi does not explicitly disclose generate a plurality of intermediate feature maps by performing a convolution operation between the plurality of sub-feature maps and the trained weights, and generate a dilated output feature map by merging the plurality of intermediate feature maps based on the dilation rate.
Yu is in the same field of art of dilated convolution neural networks. Further, Yu teaches generate a plurality of intermediate feature maps by performing a convolution operation between the plurality of sub-feature maps and the trained weights (page 2, Section: 2 Dilated Convolutions, Yu teaches generating 6 layers for using dilated convolution operations and generating different feature maps.); and 
generate a dilated output feature map by merging the plurality of intermediate feature maps based on the dilation rate (Figure 2 (d), Yu teaches generating after the front end and using the dilation convolution, Section 3, Section 4,page 3-5.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamaguchi by incorporating the front end and the other dilated convolution methods that is taught by Yu, to make the invention that uses the dilated convolution and uses the front end with at least dilation rate and output an image; thus, one of ordinary skilled in the art would be motivated to combine the references since however, dense prediction problems such as semantic segmentation are
structurally different from image classification (Abstract).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 15, Hamaguchi in view of Yu discloses wherein neighboring pixels of each of the plurality of sub- feature maps are pixels spaced by a number resulting from subtracting 1 from the dilation rate in the input feature map (Figure 2, Hamaguchi LFE module uses the dilation to be subtract 1 every time to generated the head module, page 3). 

In regards to Claim 17, Hamaguchi in view of Yu discloses wherein neighboring pixels of each of the plurality of intermediate feature maps are pixels spaced by a number resulting from subtracting 1 from the dilation rate in the output feature map (Figure 2, Hamaguchi LFE module uses the dilation to be subtract 1 every time to generated the head module, page 3).  

In regards to Claim 20, Hamaguchi in view of Yu discloses wherein the acquiring of the input feature map and the trained weights comprises: acquiring the input feature map and a dilated weight from a memory; restoring the dilated weight to the trained weights based on the dilation rate (page 2, page 3, Section 3.2 Front-end Module, Hamaguchi teaches using weights for features.).  

Claim 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hamaguchi in view of Yu in view of Kashefhaghighi (U.S. Patent Pub No. 2020/0251183, hereafter referred to as Kashefhaghighi).

Regarding Claim 21, Hamaguchi in view of Yu teaches dilated convolution imaging system.
Hamaguchi in view of Yu does not explicitly disclose a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 14.
Kashefhaghighi is in the same field of art of convolution network. Further, Kashefhaghighi teaches a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 14 (paragraph 185, Kashefhaghighi).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamaguchi in view of Yu by incorporating the computer that is taught by Kashefhaghighi, to make the invention dilation convolution network system that performs on a computer; thus, one of ordinary skilled in the art would be motivated to combine the references since therefore, an opportunity arises to use a principled deep learning-based framework that associates sequence patterns with sequencing errors (paragraph 43).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Allowable Subject Matter
Claims, 4, 5, 8, 9, 10, 16, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665